Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims not rejected over prior art
	Claims 30 and 33 are not rejected over prior art so they would be allowable once any objections, if any, or rejections not based on prior art, if any, were overcome.

Citations to Original Disclosure
	For ease of examination, reference to the original disclosure will be made to pre-grant patent publication 2015/0144565 corresponding to the application under examination, i.e., Ser. No. 14/549,936.  Should a discrepancy between the pre-grant publication and the application as filed arise due to a printing error, the examiner’s citation shall refer to the corresponding portion of the application as filed.

Inventive Concepts Disclosed in the Disclosure
	A first inventive1 concept disclosed in the disclosure relates to recovery of a brine, i.e., an aqueous solution comprising a salt, from an invert emulsion.2  The process includes a dilution step [0045] in which an aqueous liquid, if present in sufficient volume, is capable of forming a continuous aqueous phase [0045] [0056].  The process 

Claim Construction:

    PNG
    media_image1.png
    351
    912
    media_image1.png
    Greyscale

	Claim 40 requires obtaining a continuous aqueous phase and an oil phase by mixing or circulating a diluted liquid resulting from the addition of an aqueous liquid3 that optionally4 comprises an oil-adsorbing adsorbent to an invert emulsion5 having a continuous oil phase and containing a brine, i.e., a salt in a non-continuous, i.e., internal, aqueous phase,6 then recovering at least some of the salt and aqueous phase 
additional phase or phases,7 e.g., a solid phase adsorbent, other than the continuous aqueous phase and the oil phase.  
Claim 47 (as amended8 3/25/2020) notwithstanding, Claim 40 does not require an adsorbent especially in view of the doctrine of claim differentiation, 35 U.S.C. § 112(d), and original claim 479.

The claim-recited phrase, “in the absence of any oil phase” means not more than 5 wt% oil [0072]. 

Objection to the Specification for Minor Informalities
10 for misspelling “present” as “prevent.”  Correction is required.

Objection to Claims for Minor Informalities
Objection is made to claim 18 for minor informalities, i.e., “1part” [sic, “1 part”].   Correction is required.
Objection is made to claim 42 for minor informalities:  “[C]esium containing brine” should be replaced by “cesium-containing brine.”  Correction is required.

Objection to the Specification under §112(a)
Objection is made to the specification under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to provide a sufficiently clear description of the claims invention.  At [0056], it is unclear whether “invert emulsion” and “inversion emulsion” are synonymous, or if “invert emulsion” refers to an emulsion with a continuous oil phase whilst “inversion emulsion” refer to a mixture “revers[ed]” [0064]   from an invert emulsion to an emulsion having a continuous aqueous phase by dint of addition of a sufficient volume of an aqueous liquid.  See [0056].  At least USP 7429625 to Harrington or USP 20170362528 to Soane suggests the former, but use of inconsistent terminology is confusing.  Substitution of “invert emulsion” for each occurrence of “inversion emulsion” in the disclosure would overcome this objection to aka, inversion emulsion,” appears.

Claim Rejections Not Based on Prior Art – §112(b)
Claims 17 – 18, 22, 30 – 31, 33, 40 - 42, 44 – 49, 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear whether the “1 part aqueous” volume includes or excludes the volume portion of the discontinuous / internal aqueous phase of the invert emulsion.  If not, it is unclear how one would distinguish, for a so-called “part accounting” purposes, the aqueous part from the aqueous portion of the invert emulsion.  While one could clearly ascertain the volume of the diluting aqueous liquid from the volume of the invert emulsion to which it is added ex ante, it is not so clear how one might forensically determine to volume of aqueous liquid added in the dilution step ex post facto by examining the diluted liquid.  This rejection may be overcome by amending claim 17 to, “wherein the volume ratio of the amount of aqueous liquid added to the volume of the invert emulsion to which the aqueous liquid is added is at least 1,” or the like.  Alternatively, this rejection may be overcome by amending claim 17 to, “… at least a 1 part aqueous liquid to 1 part invert emulsion, by volume,” or the like.
A similar rationale and similar corrective suggestions apply to claim 18.

Per claims 30 and 33, claim 1 fails to provide antecedent basis for the claim 30-recited phrase, “said recovered formate brine.”
Per claim 31, claim 1 fails to provide antecedent basis for the claim 31-recited phrase, “said alkali metal formate.”
Per claim 33, it is unclear whether 33 as written was intended to mean mean the same as construction (a) or construction (b):
The method of claim 1, a pH of 12 to a pH of 14 for at least a period of time.
The method of claim 1, within the range of [[ from ]] 12 to 14 for at least a period of time.

	Per claim 47, claim 40 does not provide antecedent basis for claim 47’s recital of, “said at least one adsorbent,” so it is unclear to which adsorbent claim 47 is referring, and whether claim 40 is limited by a step involving at least one adsorbent.  Claims 41 -42, 44 – 49 for the same reason as claim 40.
	Per claim 54, it is not clear if the scope of claim 54 differs from that of claim 1, and if so, in what respect does it differ.  By definition, the “invert emulsion” of claim 1 comprises a continuous or external oil phase and a non-continuous / internal aqueous phase.  Accordingly, by this definition, the invert emulsion of claim 1 necessarily has an aqueous phase that is dispersed as a non-continuous phase in the invert emulsion.  

Rejection Not Based on Prior Art – §112(d)
Claim 54 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 54 fails to further limit claim 1 from which it depends because the recitals of claim 54 are inherent in claim 1’s recitation of “invert emulsion.”  Please see the remarks in the §112(b) rejection of claim 54 supra.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims Rejected over Prior Art – § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Rejection A:
Claims 1, 5, 6, 7, 9, 16, 19, 28, 37, 38, 40,11 49, 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 20110220418 to Clark interpreted in light of, but not modified by, USP 20150376964 to Pomerleau,  USP 20040094483 to Mueller, USP 20130164801 to Kang, and any one of USP 4836302 to Heilhecker, USP 20090223871 to Trost, and USP 20050236015 to Goel.
	Pending Claim 1 (as amended 3/25/2020) is reproduced below:

    PNG
    media_image7.png
    519
    978
    media_image7.png
    Greyscale

USP 20110220418 to Clark describes separating an oil phase from a water phase of a recovered [0017] invert emulsion [0003] comprising brine salts, e.g., calcium chloride [0003], and “oleophilic clays” as rheology modifiers [0003], using demulsifiers and surfactants, for the purpose of reconditioning the invert emulsion for reuse [0003] [0004].  The ratio of oil / water / solids of the diesel oil based drilling mud (“DOBM”) 

    PNG
    media_image8.png
    102
    488
    media_image8.png
    Greyscale

[0028]  invert emulsion recovered from the well bore, i.e., “Field Mud” (Fig. 3 and Fig. 4) – the “initial” Oil (including solids) Water Ratio (“OWR”) (Fig. 3 & Fig. 4) was 73/27 or 72/28 (Fig. 5), or approximately 62% oil, 24% water, and 14% solids (Fig. 5).
Dilution of invert emulsion by addition of an “aqueous liquid”
Downhole dilution of rehabilitated invert emulsion from OWR 90/10 to 73/27


    PNG
    media_image9.png
    115
    489
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    75
    493
    media_image10.png
    Greyscale

This finding is not inconsistent with prior art disclosures of the range of suitable oil/water ratios for invert emulsions.  See, for example, USP 20150376964 to Pomerleau [0059].  Accordingly, there is substantial evidence that the invert emulsion Clark sent down the 

b) Clark expressly dilutes recovered mud from 73/27 to 60/40
Alternatively, Clark expressly describes dilution of the 73/27 OWR recovered filed mud to 60/40 OWR [0031].

    PNG
    media_image11.png
    271
    487
    media_image11.png
    Greyscale


Mixing of diluted recovered invert emulsion
Clark describes mixing 20 [0023] the diluted recovered invert emulsion, as shown at Fig. 1. 

    PNG
    media_image12.png
    470
    834
    media_image12.png
    Greyscale

At [0018]:

    PNG
    media_image13.png
    201
    487
    media_image13.png
    Greyscale


Continuous aqueous phase obtained
By dint of having placed the invert emulsion comprising brine down hole, recovered the emulsion, added demulsifier and surfactant, mixed the mixture, and separated the mixture, Clark obtains a continuous light liquid oil phase 24, a continuous heavy liquid water phase 28 (“clear brine … hav[ing] relatively minute contamination of oil and solids”, [0034]) , and a solids phase 30 [0028].

Claim 1 “adsorbent” element not expressly disclosed by Clark

Clark does, however, teach that invert emulsion drilling fluids are circulated [0003] in the well bore and combined with drill cuttings [0003] ultimately carried by the recovered mud as the mud is brought back to the surface for rehabilitative treatment.  In the course of that treatment, as explained above or by Clark, the drill cuttings are separated from the continuous water phase, e.g., by the centrifugal separator.
These drill cuttings are themselves “adsorbents” for oil, as shown, for example, by any one of USP 4836302 to Heilhecker (at col 1), 

    PNG
    media_image14.png
    264
    553
    media_image14.png
    Greyscale

USP 20090223871 to Trost [0003],

    PNG
    media_image15.png
    94
    486
    media_image15.png
    Greyscale

or USP 20050236015 to Goel [0022] and [0027]:

    PNG
    media_image16.png
    60
    413
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    62
    409
    media_image17.png
    Greyscale

Accordingly, an adsorbent, i.e., the drill cuttings generated by the action of the drill bit, is combined with the invert emulsion downhole, and combined also with and necessarily diluted by at least water or brine of the geological formation downhole and possibly also combined with and diluted by Clark’s diluting water added to the 73/27 recovered invert emulsion to form the 60/40 recovered invert emulsion, before subsequently being mixed and separated as described above.
	Clark’s recovered brine, i.e., “heavy liquid water phase 28,” is obtained “in the absence of any oil phase” because Clark’s brine 28 contains only a “small proportion of oil” [0023].  One of skill would not expect a quantity referred to by Clark only as “some small proportion” to exceed 5% given that Clark enumerates other quantities as small as 5%, 4%, 3%, and 0.5% numerically [0028] 

    PNG
    media_image18.png
    88
    414
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    98
    403
    media_image19.png
    Greyscale
	
rather than less precisely using words alone, e.g., “some small proportion.”

    PNG
    media_image20.png
    95
    488
    media_image20.png
    Greyscale

In other words, given Clark’s employment of numeric quantification of compositional proportions as low as 5%, 4%, 3%, and 0.5%, one of skill would have expected Clark to employ numeric quantification of the “small proportion” of residual oil in the continuous heavy liquid (aqueous) phase if that proportion were as large as more than 5%.  This conclusion is supported also by the recognition in Clark that the emulsion had been broken and the widespread understanding in the art that the solubility of diesel fuel oil in water absent emulsifiers is exceedingly small, as shown, for example, by USP 20130164801 to Kang characterizing diesel as “insoluble” in water (Table 2).12 
	Per claim 5, the drill cuttings combine with the invert emulsion downhole before Clark’s water diluting the 73/27 recovered invert emulsion to 60/40 diluted field mud. 
	Per claim 6, the drill cuttings (“adsorbent”) combine with the formation water or brine (“aqueous liquid”) and the invert emulsion at about the same time while the invert emulsion, drill cuttings, and formation water are downhole. 
	Per claim 7, the fluids downhole are mixed or circulated as they are conveyed through the well bore in either the down (away from the surface) or up (towards the surface) direction.

	Per claim 28, as in any mixing operation, Clark’s mixing step disperses the aqueous liquid in the invert emulsion.
Per claim 49, Clark’s demulsified diluted mixture separates into an oil phase and an aqueous phase.

Rejections Based on Prior Art – § 103
Rejection B
Claims 1, 5, 7, 16, 19, 23-24, 28, 37, 38, 40,13 49, 54 are rejected under 35 U.S.C. § 103 over USP 20110220418 to Clark interpreted in light of, but not modified by, USP 20150376964 to Pomerleau, USP 20040094483 to Mueller, USP 20130164801 to Kang, and any one of USP 4836302 to Heilhecker, USP 20090223871 to Trost, and USP 20050236015 to Goel, substantially as applied under §102(a)(1) above, further in view of suggested modifications set forth in USP 20110257328 to Debord and/or GB 2329655 to Hatchman.
The statement of the rejection of claim 1 under §102(a)(1) above is incorporated herein by reference, but with the sections above captioned,
Dilution of invert emulsion by addition of an “aqueous liquid” 
Downhole dilution of rehabilitated invert emulsion from OWR 90/10 to 73/27” and 
Clark expressly dilutes recovered mud from 73/27 to 60/40”
replaced by the following:
Dilution of invert emulsion by addition of an “aqueous liquid” 
It would have been obvious to have formulated the demulsifier DFE-760 and/or DFE-790 and/or the surfactant DFE 755, EXP 206, EXP219 and/or EXP325 as an aqueous solution using water or other widely available polar solvent given the prevalence of lone pair/s electrons of the nitrogen- or oxygen-bearing groups of the demulsifier and surfactant.  Although Clark does not expressly disclose in [0021] that the added demulsifier is an aqueous liquid, the disclosure of “mutual solvents” [0021] and the listing of polar functional groups of the demulsifier would have suggested to a person having ordinary skill in the art selection of a widely available polar solvent, e.g., water, to solvate the demulsifiers.  Each of the functional groups listed have lone pair electrons, e.g., two lone pairs of electrons on the oxygen atom of the ethers, the carbonyl oxygen of the esters and carboxylates, or a single lone pair of electrons on the nitrogen atom of the amines and amides, or are salts of organic acids, e.g., ethoxylates, propoxylates, phosphate, sulfonates, sulfosuccinates, and carboxylates.  Alternatively, given the availability from Baker Hughes Inc. of each of Clark’s reference to demulsifiers DFE 760, DFE 790, SUPSOL, and DISSOL 4411-1C , dissolution of the demulsifier in water would have been obvious given the suggestion at USP 20110257328 to Debord assigned to Baker Hughes (at [0016]) to formulate an amide demulsifier [0009] in water 
Per claim 5, the drill cuttings (“adsorbent”) is combined with the invert emulsion downhole before the water of the demulsifier and/or surfactant solutions or slurries are added to the recovered invert emulsion which comprises drill cuttings.
Per claim 7, it would have been obvious to have mixed the recovered invert emulsion or the solution / aqueous slurry of demulsifier and/or surfactant as these streams were being combined as is conventional in the chemical process industry when streams are combined.
Per claim 9, 	the recovered invert emulsion can be diluted by the solution or aqueous slurry comprising Clark’s demulsifier and optional surfactant.  The drill cuttings (“adsorbent”) are combined with the invert emulsion downhole before the diluting step.
Per claims 23-24, it would have been obvious to have carried out the mixing for a sufficient period of time effective to both adequately mix and break the emulsion.
	Per claim 28, as in any mixing operation, Clark’s mixing step disperses the aqueous liquid in the invert emulsion.
Per claim 49, Clark’s demulsified diluted mixture separates into an oil phase and an aqueous phase.

Rejection C
Claims 1, 5, 16, 17-20, 23-24, 28, 29, 37, 38, 40,14 49, 54 are rejected under 35 U.S.C. § 103 over USP 20110220418 to Clark interpreted in light of, but not modified by, USP 20130164801 to Kang, substantially as applied under §102(a)(1) above,15 further in view of and modified by any one of USP 8640774 to Frederick, USP 7429625 to Harrington, and USP 20140051620 to Soane.
Clark describes an invert emulsion comprising brine added to a well bore.  Clark describes recovering the invert emulsion comprising brine from the well bore.  Clark describes a chemical treatment step of adding a demulsifier and a surfactant additive to the recovered invert emulsion [0019] – [0020] to break, i.e., demulsify or destabilize,  the emulsion, a principal purpose of which is to separate, e.g., by means of  centrifugation, the oil phase from the water phase.  The separated oil, water, and solid phases are reformulated into a rehabilitated invert emulsion for re-use.
As noted above, Clark accomplishes breaking the emulsion using a chemical approach, i.e., the addition of demulsifiers and surfactants, followed by mixing.  The art appreciates, however, that emulsion breaking, aka, destabilization, can be accomplished in other ways.  
For example, USP 8640774 to Frederick (col 3 lines 58 – col 4 line 3) teaches that a water-in-oil emulsion, i.e., an invert emulsion, having an oil-to-water ratio from 1:8 
USP 7429625 to Harrington (entire BACKGROUND section at columns 1 – 3) describes destabilizing an invert emulsion by the joint action of three factors:  Adding a large volume of water, addition of “breaker surfactants,” and adding shear forces to invert or reverse the invert emulsion to an oil-in-water emulsion (col 1line 63).  The resulting mixture has an oil phase that is 20% to 40% of its original volume.  This change corresponds to a dilution factor of 2.5 – 516.  The skilled artisan would have recognized that Clark’s approach employed two of these three factors:  Use of “breaker surfactants” and shear forces applied during the mixing step.
For example, USP 20140051620 to Soane describes additives to facilitate the rapid inversion of an invert emulsions comprising salts.  The inversion process involves combining the invert emulsion with a large volume of an aqueous liquid and addition of breaker surfactants [0006].
It would have been obvious to have broken Clark’s recovered invert emulsion, such as Clark’s “73/27” recovered invert emulsion, not only by adding demulsifiers and surfactants as taught by Clark, but by also adding a large volume of water to the recovered emulsion before carrying out Clark’s mixing step, insofar as Clark is directed 
Per claim 5, the addition suggested by Frederick, Harrington, or Soane ‘620 of a large volume of water to Clark’s recovered invert emulsion takes place after the invert emulsion combines with drill cuttings (“adsorbent”) downhole.
Per claim 9, the recovered invert emulsion is diluted by the addition of a large volume of water to the recovered invert emulsion, as suggested by Frederick, Harrington, or Soane ‘620.   The drill cuttings (“adsorbent”) are combined with the invert emulsion downhole before that diluting step.
Per claim 17, it would have been obvious to have optimized the volume of the large volume of water added per unit volume of recovered invert emulsion suggested by Frederick, Harrington, or Soane ‘620 given that these references identify the dilution rate as a known result effective processing parameter.
Per claim 21, as noted above, one of skill would have expected the addition of the large volume of water suggested by Frederick, Harrington, or Soane ‘620 to Clark’s recovered invert emulsion to effect the breaking of the emulsion.  Such broken or destabilized emulsion would have resulted in creation of a separate aqueous phase and a separate oil phase the development of which was hastened by Clark’s the high shear mixing step.  Accordingly, one of skill would have expected development of lighter oil droplets or oil droplets distributed throughout the continuous aqueous phase or separate oil and water phases. 

	Per claim 28, as in any mixing operation, Clark’s mixing step disperses the aqueous liquid in the invert emulsion.
	Per claim 29, as noted above, the addition of the large volume of water suggested by Frederick, Harrington, or Soane ‘620 effects the breaking of the invert emulsion and the inversion of the invert emulsion thereby forming a continuous / external aqueous phase.
Per claim 49, Clark’s demulsified diluted mixture separates into an oil phase and an aqueous phase.
 
Rejection D
Claims 1 – 2, 5 - 9, 16, 19 - 24, 26, 28, 29, 34 – 35, 37, 38, 40,17 49, 50, and 54 are rejected under 35 U.S.C. § 103 over Clark (interpreted in light of, but not modified by, Kang), any one of Frederick, Harrington, and Soane ‘620, substantially as applied to claim 1 under §103 above, further in view of USP 10808183 to Schabron (interpreted in view of, but not modified by, Hirasaki and USP 5614100 to Gallup), alone or further in view of USP 8653148 to Cha.
Clark describes an invert emulsion comprising brine added to a well bore.  Clark describes recovering the invert emulsion comprising brine from the well bore.  Clark describes a chemical treatment step of adding a demulsifier and a surfactant additive to 
	As noted above, Clark accomplishes breaking the emulsion using a chemical approach, i.e., the addition of demulsifiers and surfactants, followed by mixing.  The art appreciates, however, that emulsion breaking, aka, destabilization, can be accomplished in other ways.  
For example, Schabron teaches that asphaltenes in petroleum oils contributes to emulsion stabilization (col 2 line 48).   This recognition extends to brine-in-oil emulsions in particular, as shown bv Hirasaki (p 555 right column).18   Schabron teaches that addition of activated carbon sorbent to “water and oil emulsions” and to “[o]il and water emulsions” (col 14 lines 59-60) can destabilize such emulsions (col 14 line 57 – col 15 line 16 line 12, esp. 15/25, 15/56) including the “breaking of emulsions at any point along the extraction … and production of oils” (15/64).  Schabron teaches that activated carbon is an adsorbent for asphaltenes while USP 5614100 to Gallup teaches it was known that granular activated carbon was also an adsorbent for diesel fuel oil (col 14 Example 4), the same oil used in Clark’s invert emulsion.

Alternatively, it would have been obvious to have broken Clark’s recovered invert emulsion by adding a large volume of dilution water as suggested by Frederick, Harrington, or Soane ‘620 before, after, or during the addition of Clark’s demulsifier and surfactant additives, as discussed above, and to have circulated the resulting mixture of chemically treated and water-diluted invert emulsion through a packed bed column 340 of activated carbon subjected to microwave energy, as suggested by Cha (col 3 lines 4 – 9), to facilitate breaking the recovered invert emulsion, or to have adsorbed residual organic species by the packed activated carbon adsorbent bed 370 (col 9 line 48-54).
Per claim 2, absent unexpected results, and given the limited permutations of the order of combining four elements, i.e., a) Clark’s recovered invert emulsion, b) Clark’s demulsifier and optional surfactant, c) the large volume of water suggested by Frederick, Harrington, or Soane ‘620, and d) Schabron’s activated carbon adsorbent, it would have been obvious to have carried out routine experimentation to ascertain 19 orderings number only about 24, e.g., 
a b c d	b a c d	c b a d	d b c a
a b d c	b a d c	c b d a	d b a c
a c b d	b c a d	c a b d	d c b a
a c d b 	b c d a	c a d b	d c a b
a d b c	b d a c	c d d a	d a b c
a d c b 	b d c a	c d a b	d a c b.
One of skill without undue experimentation would have found the better performing orderings of material combination.  A similar rationale applies to claims 5 – 9, 22.
Per claim 21 and claim 49, Clark’s demulsified diluted mixture separates into an oil phase and an aqueous phase.
Per claims 23-24, it would have been obvious to have carried out the mixing for a sufficient period of time effective to both adequately mix and break the emulsion.
	Per claim 28, as in any mixing operation, Clark’s mixing step disperses the aqueous liquid in the invert emulsion.
	Per claim 29, as noted above, the addition of the large volume of water suggested by Frederick, Harrington, or Soane ‘620 effects the breaking of the invert emulsion and the inversion of the invert emulsion thereby forming a continuous / external aqueous phase.
	Per claims 34-35, see Schabron (at col 2220) for the suggestion to employ powdered activated carbon or granular activated carbon.


Rejection E
Claims 25 and 39 are rejected under 35 U.S.C. § 103 over Clark (interpreted in light of, but not modified by, Kang), any one of Frederick, Harrington, and Soane ‘620, Schabron (interpreted, but not modified by Hirasaki and Gallup), as applied to claim 1 above, further in view of USP 8653148 to Cha.
As noted in the immediately preceding rejection of claim 1 under §103, it would have been obvious to have broken Clark’s recovered invert emulsion by adding a large volume of dilution water as suggested by Frederick, Harrington, or Soane ‘620 before, after, or during the addition of Clark’s demulsifier and surfactant additives, as discussed above, and to have circulated the resulting mixture of chemically treated and water-diluted invert emulsion through a packed bed column filter 340 of activated carbon subjected to microwave energy, as suggested by Cha (col 3 lines 4 – 9), to facilitate breaking the recovered invert emulsion, or to have adsorbed residual organic species by the packed activated carbon adsorbent bed filter 370 (col 9 line 48-54).

Rejection F
Claims 3 – 4 are rejected under 35 U.S.C. §103 over Clark, Kang, any one of Frederick, Harrington, and Soane ‘620, Schabron, Hirasaki and Gallup, alone or further in view of Cha, as applied to claim 2 above, further in view of USP 7972512 to Connor.  Connor is directed to adsorption of emulsified hydrocarbons in oily wastewaters (col 3 lines 19-40).  Connor teaches that granular activated carbon may settle without adequate mixing (col 11 lines 35 – 40).  Accordingly, in the course of combining activated carbon with the large volume of water suggested by Frederick, Harrington, or Soane ‘620, it would have been obvious to have provided agitation throughout that addition process to mitigate the risk of the activated carbon settling in the water volume, as suggested by Connor. 
Per claim 3, in the course of combining an insoluble solid, e.g., activated carbon, with water, it would have been obvious to have been mixing the slurry as the water and activated carbon were being combined to facilitate wetting of the activated carbon and/or to mitigate the risk of the activated carbon settling during the combination.
Per claim 4, it is conventional practice to mix materials incrementally rather than all at once lest mixing agitators or motors get overwhelmed under an instantaneous load.

Rejection G
Claims 10 – 14, 27, 31, 32 are rejected under 35 USC § 103 as unpatentable over: 
The references cited in and in the manner applied in Rejection A;

The references cited in and in the manner applied in Rejection C; or
The references cited in and in the manner applied in Rejection D;
as applied to claim 1 above, further in view of USP 20170247959 to Dirksen or USP 20150027701 to Panamarathupalayam.  
Dirksen and Panamarathupalayam are directed to invert emulsions for drilling and/or completion of crude oil producing wells.  Each of Dirksen [0046] and Panamarathupalayam [0081] suggests substitution of mineral oil for Clark’s diesel oil and selection of cesium formate-based brine in place of, or in addition to, Clark’s calcium chloride-based brine.

Rejection H
Claim 36 is rejected under 35 U.S.C. § 103 over USP 20110220418 to Clark (interpreted in light of, but not modified by, USP 20130164801 to Kang), any one of Frederick, Harrington, and Soane ‘620, Schabron (interpreted in view of Hirasaki and Gallup), as applied to claim 1 above, further in view of USP 20130098615 to Perez.
Clark is directed to a drilling fluid rather than to a completion fluid or completion operation.  Perez teaches that “[s]eldom is a regular drilling fluid suitable for completion operations due to its solids content, pH and ionic composition.”  Nevertheless, Perez teaches that a drill-in fluid can in some cases be suitable for completion work.  It would have been obvious to have modified Clark’s drill-in fluid consistent with Perez, e.g., substitution of one of the salts listed at Perez claim 20, for Clark’s calcium chloride, to 

Rejection J21
Claims 40, 46, 49 are rejected under 35 U.S.C. § 103 over USP 20110220418 to Clark in view of and modified by any one of USP 8640774 to Frederick, USP 7429625 to Harrington, and USP 20140051620 to Soane.
Clark describes an invert emulsion comprising brine added to a well bore.  Clark describes recovering a invert emulsion comprising brine, aptly named a “recovered invert emulsion” (or “field mud”), from the well bore.  Clark describes a chemical treatment step of adding a demulsifier and a surfactant additive to the recovered invert emulsion [0019] – [0020] to break, i.e., demulsify or destabilize, the recovered emulsion, a principal purpose of which is to separate, e.g., by means of centrifugation (per claim 46, deemed a type of “accelerated gravitational settling” albeit not a gravitational but rather a centrifugal force that is orthogonal to known gravitational fields on Earth), the oil phase from the water phase.  The separated oil, water, and solid phases are reformulated into a rehabilitated invert emulsion for re-use.  Unlike claim 1, Claim 40 does not require that the continuous aqueous phase comprise less than 5% oil used to formulate the initial invert emulsion.
As noted above, Clark accomplishes breaking the emulsion using a chemical approach, i.e., the addition of demulsifiers and surfactants, followed by mixing.  The art 
For example, USP 8640774 to Frederick (col 3 lines 58 – col 4 line 3) teaches that a water-in-oil emulsion, i.e., an invert emulsion, having an oil-to-water ratio from 1:8 to 10:1, i.e., per Clark’s nomenclature an OWR up to 90/10, can “become unstable and prone to separate,” i.e., broken or destabilized and permitting subsequent separation of the oil and aqueous phases, when the oil-to-water ratio is too “water heavy.”  One of skill would have recognized that one could make an oil-in-water emulsion, i.e., an invert emulsion, “water heavy” and prone to phase separation by adding water to the invert emulsion. 
USP 7429625 to Harrington (entire BACKGROUND section at columns 1 – 3) describes destabilizing an invert emulsion by the joint action of three factors:  Adding a large volume of water, addition of “breaker surfactants,” and adding shear forces to invert or reverse the invert emulsion to an oil-in-water emulsion (col 1line 63).  The resulting mixture has an oil phase that is 20% to 40% of its original volume.  This change corresponds to a dilution factor of 2.5 – 522.  The skilled artisan would have recognized that Clark’s approach employed two of these three factors:  Use of “breaker surfactants” and shear forces applied during the mixing step.
For example, USP 20140051620 to Soane describes additives to facilitate the rapid inversion of an invert emulsions comprising salts.  The inversion process involves combining the invert emulsion with a large volume of an aqueous liquid and addition of breaker surfactants [0006].

Per claim 49, Clark’s demulsified diluted mixture separates into an oil phase and an aqueous phase.
 
Rejection K
Claims 41 – 42, 44-45 are rejected under 35 U.S.C. § 103 over Clark and any one of Frederick, Harrington, and Soane ‘620, as applied to claim 40 above, further in view of Dirksen or Panamarathupalayam.
Dirksen and Panamarathupalayam are directed to invert emulsions for drilling and/or completion of crude oil producing wells.  Each of Dirksen [0046] and Panamarathupalayam [0081] suggests substitution of mineral oil for Clark’s diesel oil and selection of cesium formate-based brine in place of, or in addition to, Clark’s calcium chloride-based brine.

Rejection L

Clark suggests further treating the separated heavy aqueous layer to remove residual oil therein. 

    PNG
    media_image20.png
    95
    488
    media_image20.png
    Greyscale

Cha describes a packed bed column 370 of activated carbon for adsorbing residual hydrocarbon species from an aqueous stream (col 9 line 48-54).
USP 5401404 to Strauss teaches it was known to remove trace quantities of suspended oil from wastewater and oil contaminated groundwater col 4 line 3 using an activated carbon filter 29 col 3 line 14.
It would have been obvious to have passed Clark’s aqueous layer contaminated with a small proportion of oil, e.g., diesel fuel oil, through an activated carbon bed filter, as suggested by Cha or by Strauss.

Rejection M
Claim 51 is rejected under 35 U.S.C. § 103 over Clark (interpreted in light of, but not modified by, Kang), any one of Frederick, Harrington, and Soane ‘620, and Schabron (interpreted in view of, but not modified by, Hirasaki and Gallup), as applied to either claim 1 or claim 50 [sic] above, further in view of USP 20170240930 to Roesch.

Roesch describes a process of using a decanter centrifuge to separate the solid and liquid phases of a multiphase mixture.  The wet cake is washed with water.  It would have been obvious to have more effectively separated adsorbed oil from the activated carbon by reconstituting the separated activated carbon leaving the decanter centrifuge, and returning the spent wash water and washed activated carbon to the decanter centrifuge to recoup residual oil from the washed activated carbon, as suggested by Roesch.  

Rejection N
Claim 52 is rejected under 35 U.S.C. § 103 over Clark (interpreted in light of, but not modified by, Kang), any one of Frederick, Harrington, and Soane ‘620, Schabron (interpreted in view of, but not modified by, Hirasaki and Gallup), as applied to either claim 1 or claim 50 [sic] above, further in view of Roesch and either USP 4440548 to Hill or USP 5346537 to Lowell.
Clark does not describe washing the activated carbon adsorbent suggested by any one of Frederick, Harrington, and Soane ‘620 and by Schabron, as discussed above with respect to claim 1 and claim 50.

Insofar as it is notoriously well known to continually regenerate spent activated carbon used to adsorb oxygen from air in the course of enriching the gas stream in nitrogen, as shown for example, by USP 4440548 to Hill, it would have been obvious to have regenerated the activated carbon suggested for use in the Clark process as modified by any one of Frederick, Harrington, and Soane ‘620, Schabron, and Roesch, so as to continually re-use the same in the modified Clark process, as suggested by Hill.
Alternatively, insofar as it is notoriously well known to continually regenerate spent activated carbon used to adsorb VOCs / BTEX from air in the course of purifying the air, as shown for example, by USP 5346537 to Lowell, it would have been obvious to have regenerated the activated carbon suggested for use in the Clark process as modified by any one of Frederick, Harrington, and Soane ‘620, Schabron, and Roesch, so as to continually re-use the same in the modified Clark process, as suggested by Lowell.

Rejection P23
sic] above, further in view of one of Dirksen and Panamarathupalayam, and USP 9868890 to Alleman.
Clark describes a drilling fluid weighing 10.6 ppg (or about 1.25 sp gr.).
Dirksen and Panamarathupalayam are directed to invert emulsions for drilling and/or completion of crude oil producing wells.  Each of Dirksen [0046] and Panamarathupalayam [0081] suggests substitution of mineral oil for Clark’s diesel oil and selection of cesium formate-based brine in place of, or in addition to, Clark’s calcium chloride-based brine.
USP 9868890 to Alleman teaches that brines for use in completion fluids should have a higher sp. gr. than drilling fluids, e.g., in the range of 1.7424 sp.gr.or higher.

    PNG
    media_image24.png
    157
    525
    media_image24.png
    Greyscale

In view of the suggestion by Dirksen or Panamarathupalayam to modify Clark’s drilling fluid for use as a completion fluid, it would have been obvious to have formulated the completion fluid to have a sp. gr. of about 1.74.

Rejection Q
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 40 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP 20040094483 to Mueller.

    PNG
    media_image1.png
    351
    912
    media_image1.png
    Greyscale

	USP 20040094483 to Mueller describes adding an invert emulsion comprising a discontinuous water phase and a continuous oil phase to a well bore in the course of drilling for hydrocarbon minerals, e.g., petroleum, or in the subsequent, i.e., post-drilling, step of completing the well.  It was known for a drilling fluid in a well bore of a subterranean environment to encounter a water-bearing formation [0003].  Such encounter with water resulted in dilution of the invert emulsion such that the ratio of oil to water reduced from about 80/20 to about 25/75.  Subsequent to removal of the water- 25 liquid from the bore, recoupment of the preferred ratio ex situ involved breaking the emulsion with emulsion breakers and surfactants, separating the oil and water phases, and adding make-up oil to the 60/40 oil/water oil phase [0003].
	Dilution by the formation water of the invert emulsion reads on the dilution step of claim 40 step (a).  Passage of the diluted invert emulsion upwards through the well bore to the ex situ processing equipment containing the returned diluted invert emulsion reads on at least the “mixing” alternative of claim 40 step (b).

Art Cited of Interest
 	GB2346140 discloses various fuel oil or crude oil sorbents.
US3580844 discloses breaking oil-in-water emulsions by adding hot acid to the emulsion.
USP 20150225655 to Adams describes sorbents, e.g., activated carbon, for adsorbing asphaltenes [0081].  In doing so, a water/oil emulsion can be destabilized (aka, broken)  thereby facilitating separation of the oil and water phases. 
USP 8344179 to Horton discloses a method of recovering formate from a halide-contaminated brine.
 	USP 20140371113 to Fout teaches it was known to pump an invert emulsion down through the drill string and store the returned mud, solids including colloidal 
Fout discloses a process for processing oil-based return drilling fluids [0004] to reuse the invert emulsion [0002].  Fout discloses separating the return oil-based fluid into a plurality of fluid streams and a solids stream.  
Fout discloses directing the return oil-based drilling fluid to a mixing tank 104 [0018] into which the same base oil as that found in the return drilling fluid is added [0016].  Thereafter, an aqueous liquid comprising a polymer, either a water-based blend of polyelectrolytes [0019] or a water-hydrated dry polymer [0020], is added to the additional base oil-diluted return oil-based drilling fluid [0019], [0023].

	USP 20120055852 to Soane describes an invert emulsion drilling fluid comprising a discontinuous phase, e.g., a sodium, potassium, or calcium brine, and oleophilic clays.  
USP 5677267 to Suarez, directed to oil production well drilling fluids, teaches that bentonite, sepiolite, attapulgite, and hectorite are organophilic clays known to have an affinity for hydrocarbons.
	It was known to remove oil from an aqueous phase using activated carbon adsorbent.  Okiel at p 10 left column at § 1.2.  	It was known to remove oil from “oily waters” the aqueous phase of an oil-in-water emulsion using a mixture of bentonite organo-clay and anthracite adsorbent.  Okiel at p 10 left column at § 1.2.

	USP 20140077417 to Fifield describes activated carbon as an “organic getter” and desiccants as a “water getter” [0068].
	USP 6352644 to Hawthorne teaches that better wetting of activated carbon results in faster extraction of organic contaminants from water, and increased capacity of the activated carbon for organics (col 7 line 4).
It was known to use organophilic clay to adsorb residual petroleum from water subsequent to an oil phase 20 / water phase 18 separation stage, as shown by USP 7556739 to Johnson-Dhuet (6/65-7/14).  See also USP 6409924 to Johnson.
	The following patents relate to the process of reversing emulsions:   US 20140076635, US 20120214714, US 20080194436, US 20040023817, and US 4713183.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Not to be confused with “allowable” or “patentable.”
        2 By definition, an invert emulsion comprises a continuous or external oil phase and a discontinuous or internal aqueous phase.
        
        3 E.g., water, brine, alcohol, other aqueous liquids [0056]
        4 [0032]
        5 E.g., oil-based mud, drilling fluid, or completion fluid [0020], workover fluids fracturing fluids, packer fluids [0023]..
        6 At [0055}:
        
    PNG
    media_image2.png
    116
    495
    media_image2.png
    Greyscale

        7 Claim 40:
        
    PNG
    media_image3.png
    102
    921
    media_image3.png
    Greyscale

        8 As amended 3/25/2020:
        
    PNG
    media_image4.png
    146
    909
    media_image4.png
    Greyscale

        
        9 Original claim 47:
        
    PNG
    media_image5.png
    108
    900
    media_image5.png
    Greyscale

        
        10 [0029] of original specification as filed:
    PNG
    media_image6.png
    111
    900
    media_image6.png
    Greyscale

        11 The examiner is aware that the discussion of an ”adsorbent” in the rejection that follows is not necessary to meet the limitations of claim 40 insofar as claim 40 is not limited by an adsorbent.  By the same token, if such “adsorbent”-limited claims are indeed not allowable over prior art, such rejections making that case are sufficient to meet the broader claim 40.    
        12 Kang:
        
    PNG
    media_image21.png
    122
    651
    media_image21.png
    Greyscale

        13 The examiner is aware that the discussion of an ”adsorbent” in the rejection that follows is not necessary to meet the limitations of claim 40 insofar as claim 40 is not limited by an adsorbent.  By the same token, if such “adsorbent”-limited claims are indeed not allowable over prior art, such rejections making that case are sufficient to meet the broader claim 40.    
        14 The examiner is aware that the discussion of an ”adsorbent” in the rejection that follows is not necessary to meet the limitations of claim 40 insofar as claim 40 is not limited by an adsorbent.  By the same token, if such “adsorbent”-limited claims are indeed not allowable over prior art, such rejections making that case are sufficient to meet the broader claim 40.    
        15 Unlike the §102(a)(1) rejection of claim 1, this §103 rejection does not rely on Pomerleau or Mueller to aid one’s interpretation of Clark.
        16 100% / 20% = 5.  100% / 40% = 2.5
        17 The examiner is aware that the discussion of an ”adsorbent” in the rejection that follows is not necessary to meet the limitations of claim 40 insofar as claim 40 is not limited by an adsorbent.  By the same token, if such “adsorbent”-limited claims are indeed not allowable over prior art, such rejections making that case are sufficient to meet the broader claim 40.    
        18 Hirasaki at p 555 right column:
        
    PNG
    media_image22.png
    123
    454
    media_image22.png
    Greyscale

        19 Employing a similar rationale as that found persuasive in In re Petering, 301 F.2d 676, 681(CCPA 1962).
        20 Schabron at column 22:
        
    PNG
    media_image23.png
    171
    431
    media_image23.png
    Greyscale

        21 No rejection is captioned “Rejection I”
        22 100% / 20% = 5.  100% / 40% = 2.5
        23 No rejection is captioned “Rejection I”
        24 14.5 ppg / 8.33 ppg = 1.74 sp. gr.
        25 It was known that subterranean reservoirs oftentimes comprise brine, as shown by Hirasaki at p555, left column:
        
    PNG
    media_image25.png
    104
    449
    media_image25.png
    Greyscale